           Case 2:20-cv-01207-RAJ-DWC Document 14 Filed 09/08/20 Page 1 of 3



 1                                                                       Honorable Richard A. Jones
                                                                  Magistrate Judge David W. Christel
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9   KCJ STUDIOS, LLC, dba Barre3 Ballard
     Exercise Studio, HUMBLE WARRIOR LLC,
10   dba Barre3 Roosevelt & Capitol Hill, and              No. 2:20-cv-01207-RAJ-DWC
11   ALELG, LLC, dba Barre3 Felida, individually
     and on behalf of all others similarly situated,
                                                           ORDER GRANTING UNOPPOSED
12
                                         Plaintiffs,       MOTION FOR STAY OF
13                                                         PROCEEDINGS PENDING RULING ON
            v.                                             CONSOLIDATION AND TRANSFER
14                                                         BY JPML
     SENTINEL INSURANCE COMPANY,
15   LIMITED,
16                                     Defendant.
17

18                                                ORDER

19          The Court having examined and considered Plaintiff’s Unopposed Motion for Stay of

20   Proceedings Pending Ruling on JPML Order to Show Cause in the matter styled In re Hartford

21   COVID-19 Business Interruption Protection Insurance Litig., MDL No. 2963, and finding that

22   there is good cause,

23          HEREBY ORDERS AND ADJUDGES THAT this matter is stayed, including but not

24   limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil Procedure, Local

25   Rules of the United States District Court for the Western District of Washington and this

26   Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to Plaintiffs’

     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 1                      KELLER ROHRBACK L.L.P.
     (2:20-cv-01207-RAJ-DWC)                                               1201 Third Avenue, Suite 3200
                                                                              Seattle, WA 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
           Case 2:20-cv-01207-RAJ-DWC Document 14 Filed 09/08/20 Page 2 of 3



 1   Complaint, pending a ruling by the JPML concerning the transfer of this action for inclusion in

 2   MDL No. 2963 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. If the JPML

 3   denies consolidation, the stay will automatically terminate fourteen (14) days after the JPML’s

 4   decision denying consolidation, and Defendant shall have twenty-eight (28) additional days from

 5   the termination of the stay to answer, move, or otherwise plead in response to Plaintiff’s

 6   Complaint.

 7          IT IS SO ORDERED.
 8
            DATED this 8th day of September, 2020.
 9

10
                                                        A
11                                                      David W. Christel
                                                        United States Magistrate Judge
12
     Presented By:
13

14                                              KELLER ROHRBACK L.L.P.

15                                              By: s/ Amy Williams-Derry
                                                By: s/ Lynn L. Sarko
16                                              By: s/ Ian S. Birk
                                                By: s/ Gretchen Freeman Cappio
17                                              By: s/ Irene M. Hecht
                                                By: s/ Maureen Falecki
18                                              By: s/ Nathan L. Nanfelt
                                                   Amy Williams-Derry, WSBA #28711
19                                                 Lynn L. Sarko, WSBA #16569
                                                   Ian S. Birk, WSBA #31431
20                                                 Gretchen Freeman Cappio, WSBA #29576
                                                   Irene M. Hecht, WSBA #11063
21                                                 Maureen Falecki, WSBA #18569
                                                   Nathan L. Nanfelt, WSBA #45273
22                                                 1201 Third Avenue, Suite 3200
                                                   Seattle, WA 98101
23                                                 Telephone: (206) 623-1900
                                                   Fax: (206) 623-3384
24                                                 Email: ibirk@kellerrohrback.com
                                                   Email: lsarko@kellerrohrback.com
25                                                 Email: gcappio@kellerrohrback.com
                                                   Email: ihecht@kellerrohrback.com
26                                                 Email: awilliams-derry@kellerrohrback.com
                                                   Email: mfalecki@kellerrohrback.com
     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 2                    KELLER ROHRBACK L.L.P.
     (2:20-cv-01207-RAJ-DWC)                                            1201 Third Avenue, Suite 3200
                                                                           Seattle, WA 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                        FACSIMILE: (206) 623-3384
          Case 2:20-cv-01207-RAJ-DWC Document 14 Filed 09/08/20 Page 3 of 3



 1                                           Email: nnanfelt@kellerrohrback.com

 2                                        By: s/ Alison Chase
                                             Alison Chase, pro hac vice forthcoming
 3                                           801 Garden Street, Suite 301
                                             Santa Barbara, CA 93101
 4                                           Telephone: (805) 456-1496
                                             Fax: (805) 456-1497
 5                                           Email: achase@kellerrohrback.com

 6                                        Attorneys for Plaintiff and the Proposed Classes

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 3             KELLER ROHRBACK L.L.P.
     (2:20-cv-01207-RAJ-DWC)                                     1201 Third Avenue, Suite 3200
                                                                    Seattle, WA 98101-3052
                                                                 TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
